UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1610


IN RE:   HALEH MERRIKH,

               Debtor,
-------------------------------------

QUINCY PLAZA, L.C.,

                 Plaintiff - Appellee,
           v.

HALEH MERRIKH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:11-cv-00164-CMH-IDD; 09-18890-SSM; 10-01024-
SSM)


Submitted:   January 31, 2012              Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Stuart Moffitt, LAW OFFICES OF CHRISTOPHER S.
MOFFITT,   P.C.L.,    Alexandria, Virginia,  for    Appellant.
Jeffery S. Romanick, A. Charles Dean, GROSS & ROMANICK, P.C.,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Haleh   Merrikh    appeals   the    district   court’s     order

denying her motion to extend time to file an appellate brief and

dismissing her appeal from the bankruptcy court’s order.                 We

have     reviewed   the   record   and   find     no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Quincy Plaza, L.C. v. Merrikh (In re Merrikh), Nos.

1:11-cv-00164-CMH-IDD;        09-18890-SSM;     10-01024-SSM   (E.D.    Va.

filed May 3, 2011; entered May 4, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                     2